PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 10th day of May, 2002,
ORDERED, by' the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Holmes v. State, 368 Md. 506, 796 A.2d 90 (2002). Costs in this Court and in the Court of Special Appeals to abide the result.